          Case 1:20-cr-00637-SHS Document 49 Filed 04/15/21 Page 1 of 1




                                                      April 15, 2021

By ECF and by e-mail

Honorable Sidney H. Stein
                                                                       MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Victor Castro, 20 Cr. 637 (SHS)

Dear Judge Stein:

        I write on consent (Assistant U.S. Attorney Peter Davis) to respectfully request that the
Court adjourn trial in this matter, which is currently scheduled for May 3, 2021. The reason for
the request is that the parties have reached a disposition, which is predicated upon Mr. Castro
participating in a “safety valve” proffer pursuant to U.S.S.G. § 5C1.2. Solely because of my
schedule, we have not been able to schedule the proffer in time to avoid the various deadlines for
trial submissions. (I have another trial starting on April 27, 2021 before Judge Castel, and have
not been able to devote sufficient time to my many other cases, including that of Mr. Castro.)

        Accordingly, I respectfully request that the Court adjourn trial in this matter and schedule
a change of plea hearing for a date convenient for the Court after May 17, 2021. If the Court
grants the request, I consent on Mr. Castro’s behalf to the exclusion of time under the Speedy
Trial Act until the next conference date.

       Thank you for your consideration of this request.
                                                    Respectfully submitted,
                                                      /s/
                                                      _      _
                                                      Martin Cohen


cc:    Peter Davis, Esq., by e-mail
 The trial of this matter is adjourned to July 6, 2021, at 9:30 a.m. If the defendant intends to plead
 guilty, the plea will take place on May 19 at 11:00 a.m. in Courtroom 23A. The time is excluded
 from calculation under the Speedy Trial Act from today until May 19, 2021. The Court finds that
 the ends of justice served by this continuance outweigh the best interests of the public and the
 defendant in a speedy trial pursuant to 18 U.S.C. Sec. 3161(h)(7)(A).

 Dated: New York, New Y ork
        April 15, 2021
